Case: 21-51044         Document: 00516574689           Page: 1      Date Filed: 12/12/2022




              United States Court of Appeals
                   for the Fifth Circuit                                     United States Court of Appeals
                                                                                      Fifth Circuit

                                                                                    FILED
                                      No. 21-51044                          December 12, 2022
                                    Summary Calendar                           Lyle W. Cayce
                                                                                    Clerk

   United States of America,

                                                                    Plaintiff—Appellee,

                                            versus

   Robert Harvison Graham,

                                                                Defendant—Appellant.


                      Appeal from the United States District Court
                           for the Western District of Texas
                               USDC No. 1:09-CR-144-1


   Before King, Higginson, and Willett, Circuit Judges.
   Per Curiam:*
          Robert Harvison Graham, federal prisoner #03228-079, appeals the
   district court’s denial of his motion for compassionate release. He argues that
   the district court abused its discretion by unreasonably focusing on harmful
   parts of his record while ignoring mitigating factors (such as his post-
   conviction rehabilitation, his prison disciplinary record, and the need to avoid



          *
              This opinion is not designated for publication. See 5th Circuit Rule 47.5.
Case: 21-51044        Document: 00516574689         Page: 2   Date Filed: 12/12/2022




                                     No. 21-51044


   unwarranted sentencing disparities following the amendment to 18 U.S.C.
   § 924(c) under the First Step Act of 2018).
          We review the district court’s denial of a motion for compassionate
   release for abuse of discretion. United States v. Cooper, 996 F.3d 283, 286 (5th
   Cir. 2021). Even if the sentencing disparities and other factors that Graham
   points to constitute “extraordinary reasons” favoring release under 18
   U.S.C. § 3582(c)(1)(A)(i), Graham “still must convince the district judge to
   exercise discretion to grant the motion after considering the § 3553(a)
   factors.” United States v. Shkambi, 993 F.3d 388, 392 (5th Cir. 2021).
          The district court concluded that Graham failed to show that the
   § 3553(a) factors support an early release. That finding was not an abuse of
   discretion. On the contrary, the district court’s decision focused on specific
   facts from Graham’s criminal history, including the escalating violence that
   Graham employed with each successive offense. Graham “may disagree with
   how the district court balanced the § 3553(a) factors, [but] that is not a
   sufficient ground for reversal.” United States v. Chambliss, 948 F.3d 691, 694
   (5th Cir. 2020).
          AFFIRMED.




                                          2